                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


ZAKIYA HAMILTON,
on behalf of Z.T.W.,

                   Plaintiff,
                                                     Case No. 20-cv-20-pp
      v.

COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                   Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 2)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for supplemental security income on

behalf of her daughter under the Social Security Act. Dkt. No. 1. She also filed

a motion for leave to proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff’s affidavit indicates

that she is not employed, she is not married, and she has a 6-year-old

daughter she is responsible for supporting. Dkt. No. 2 at 1. The plaintiff’s only

income is $872 per month from W-2/AFDC benefits and Food Share/Food


                                          1
Assistance. Id. at 2. The plaintiff lists expenses of $1,060 per month ($550

rent, $150 other household expenses, $360 food). Id. at 2-3. The plaintiff does

not own a home, she owns a 2004 Hyundai Santa Fe worth approximately

$2,000, she owns no other property of value, and she has no cash on hand or

in a checking or savings account. Id. at 3-4. The plaintiff states, “Zakiya

Hamilton is filing this action on behalf of her minor child, Z.T.W., who is age 6.

Zakiya made up for the shortfall in her budget with savings from the past, but

these funds have been expended now.” Id. at 4. The plaintiff has demonstrated

that she cannot pay the $350 filing fee and $50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that her daughter was denied benefits

by the Commissioner, that her daughter is disabled, and that the

Commissioner’s unfavorable conclusions and findings of fact when denying

benefits are not supported by substantial evidence and/or are contrary to law

and regulation. Dkt. No. 1 at 3. At this early stage in the case, and based on

                                          2
the information in the plaintiff’s complaint, the court concludes that there may

be a basis in law or in fact for the plaintiff’s appeal of the Commissioner’s

decision, and that the appeal may have merit, as defined by 28 U.S.C.

§1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      Dated in Milwaukee, Wisconsin this 8th day of January, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3
